269 S.W.3d 901 (2008)
Larry PEOPLES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68644.
Missouri Court of Appeals, Western District.
November 25, 2008.
Mark A. Grothoff, Columbia, MO, for appellant.
Shaun J. MackelPrang, Asst. Attorney General, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., LISA WHITE HARDWICK, and JAMES E. WELSH, JJ.
Prior report: 201 S.W.3d 590.

Order
PER CURIAM:
Larry Peoples appeals the judgment of the motion court denying his Rule 29.15 motion for post-conviction relief.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).